             Case 3:21-cv-00055-MK        Document 8       Filed 03/29/21     Page 1 of 4




                              UNITED STATES DISTRICT COURT

                                        DISTRICT OF OREGON



JONATHAN KEITH WILFORD,                                                Case No. 3:21-cv-00055-MK

                Plaintiff,                                                   ORDER GRANTING
                                                                            LEAVE TO PROCEED
        v.                                                                  IFP AND TO AMEND

WASHINGTON COUNTY JAIL;
HUNTER SMITH; NELSON,

            Defendants.
_____________________________

KASUBHAI, Magistrate Judge:

       Plaintiff, a former detainee at the Washington County Jail, files this action pursuant to 42

U.S.C. § 1983 and applies to proceed in forma pauperis (IFP). Review of the application reveals

that plaintiff is unable to afford prepayment of the fees for this action, and his IFP application is

allowed. However, plaintiff’s Complaint is deficient in several respects, and he must amend his

allegations for this case to proceed.

       Federal law authorizes federal courts to review cases filed by prisoners in forma pauperis

to determine if a claim is either “frivolous or malicious” or “fails to state a claim on which relief

may be granted.” 28 U.S.C. § 1915(e)(2)(B). Dismissal of a pro se complaint for failure to state a


1   - ORDER GRANTING LEAVE TO PROCEED IFP AND TO AMEND
          Case 3:21-cv-00055-MK           Document 8       Filed 03/29/21     Page 2 of 4




claim “is proper only if it is clear that the plaintiff cannot prove any set of facts in support of the

claim that would entitle him to relief.” Watison v. Carter, 668 F.3d 1108, 1112 (9th Cir. 2012).

The court must construe pro se pleadings liberally and afford the plaintiff “the benefit of any

doubt.” Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010) (citation omitted). “Unless it is

absolutely clear that no amendment can cure” defects in the complaint, “a pro se litigant is entitled

to notice of the complaint’s deficiencies and an opportunity to amend prior to dismissal of the

action.” Lucas v. Dep’t of Corr., 66 F.3d 245, 248 (9th Cir. 1995) (per curiam).

       In order to state a claim for relief under 42 U.S.C. § 1983, a plaintiff must allege that the

defendants acted under color of state law at the time the act complained of was committed and

that the defendants deprived the plaintiff of rights secured by the federal Constitution or laws of

the United States. Gibson v. United States, 781 F.2d 1334, 1338 (9th Cir. 1986). Further, there

must be an actual connection or link between the actions of the defendants and the alleged

constitutional deprivation. Monell v. Dep’t of Soc. Servs., 436 U.S. 658 (1978); Rizzo v. Goode,

423 U.S. 362 (1976).

       In Claim I, plaintiff alleges that individual defendants used excessive force against him

while he was confined at the Washington County in April 2018. It appears that Claim I is barred

by the statute of limitations and must be dismissed. Plaintiff signed his Complaint on December

30, 2020, more than two years after the events in question occurred and after plaintiff

presumably knew of his injuries. A two-year statute of limitations applies to claims brought

under § 1983, meaning that a plaintiff must file suit within two years of the alleged constitutional

deprivation. Sain v. City of Bend, 309 F.3d 1134, 1139 (9th Cir. 2002) (a two-year statute of

limitations applies to § 1983 actions); Levald, Inc. v. City of Palm Desert, 998 F.2d 680, 686-87

(9th Cir. 1993) (a district court may dismiss a case on timeliness grounds even if the issue is not


2   - ORDER GRANTING LEAVE TO PROCEED IFP AND TO AMEND
          Case 3:21-cv-00055-MK          Document 8        Filed 03/29/21     Page 3 of 4




raised in a motion before the court). Plaintiff must explain why his claim is not barred by the

statute of limitations.

        In Claim II, plaintiff alleges that he was bitten by a police dog under the control of the

Beaverton or Tigard police department in October of 2019 or 2020 as he ran through a parking

lot. Plaintiff does not identify the officers involved or specify the law enforcement entity who

was responsible for the dog. Plaintiff is advised that liability under § 1983 arises upon a showing

of personal participation by each defendant, and Plaintiff must allege that each named defendant,

through his or her own individual actions, violated plaintiff’s constitutional rights. Taylor v. List,

880 F.2d 1040, 1045 (9th Cir. 1989). Further, plaintiff does not allege any wrongdoing by the

police officers aside from their failure to identify themselves. This failure constitutes negligence,

at most, and cannot sustain a claim brought under § 1983.

        Despite the deficiencies in plaintiff’s complaint, I cannot find that amendment would be

futile. Plaintiff must file an amended complaint, and for each claim, plaintiff must indicate: (1)

the constitutional right plaintiff believes was violated; (2) the name of the person who violated

the right; (3) exactly what the individual did or failed to do; (4) how the action or inaction of the

individual caused the violation of plaintiff’s constitutional rights; and (5) what specific injury

plaintiff suffered because of the individual’s conduct. If plaintiff intends to reassert Claim I

against Washington County defendants, he must explain why the statute of limitations does not

bar his claim.

                                          CONCLUSION

        Plaintiff’s Application for Leave to Proceed In Forma Pauperis (ECF No. 1) is GRANTED.

Plaintiff’s Motion for Appointment of Counsel (ECF No. 3) is DENIED with leave to renew at a

later stage of the proceedings.


3   - ORDER GRANTING LEAVE TO PROCEED IFP AND TO AMEND
          Case 3:21-cv-00055-MK          Document 8          Filed 03/29/21   Page 4 of 4




       Within 30 days from the date of this Order, plaintiff must file an amended complaint curing

the deficiencies noted above. Plaintiff is advised that the failure to file an amended complaint as

directed shall result in the dismissal of this proceeding.

IT IS SO ORDERED.

       DATED this 29th day of March 2021.


                                                       s/ Mustafa T. Kasubhai
                                                       MUSTAFA T. KASUBHAI (He / Him)
                                                       United States Magistrate Judge




4   - ORDER GRANTING LEAVE TO PROCEED IFP AND TO AMEND
